Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claim 22 should not be labeled (Previously Presented), it should be labeled new. 

Nies [0006]  “The collected customer interaction content data is analyzed to create structured interaction content data”  is considered read on mapping to a graph because structured data reads on graph, so the process of generate this structure is considered read on the process of mapping. Applicant may overcome the current rejection be amending the claims with details of mapping/graph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 7-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mandal et al. US 20120200567  in view of Nies US 20140143018 A1.
As to claim 2, Mandal discloses a method for archiving communications, the method comprising:
receiving, via one or more computer systems, information associated with a plurality of documents captured for a plurality of communication modalities ([0053]-[0054]); 
normalizing, via one of the one or more computer systems, the information associated with each of the plurality of documents into a single information structure (Claim 1); 
storing, via one of the one or more computer systems ([9954]).



determining, via one of the one or more computer systems, the plurality of participants involved in the interaction; and 
mapping, via one of the one of the one or more computer systems, the plurality of participants to a logical social graph. 

Nies teaches generating, via one of the one or more computer systems, a transcript of an interaction between a plurality of participants for the plurality the communication modalities based at least in part on the normalized information ([0012][0027][0045]); and
determining, via one of the one or more computer systems, the plurality of participants involved in the interaction (Nies [0033] “complex relationships between associated pieces of customer interaction content”); and 
mapping, via one of the one of the one or more computer systems, the plurality of participants to a logical social graph (Nies [0006], [0033]). 


It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Mandal by the teaching of Nies to include generating, via one of the one or more computer systems, a transcript of an interaction between a plurality of participants for the plurality the communication modalities based at 
mapping, via one of the one of the one or more computer systems, the plurality of participants to a logical social graph with the motivation to provide more predictive results or conclusions as taught by Nies ([0005]).

As to claim 3, Mandal as modified teaches a method of claim 2, further comprising 
performing, via one of the one or more computer systems, data enrichment of the normalized information.(Nies [0019]) .

As to claim 4, Mandal as modified teaches a method of claim 3, wherein 
the data enrichment is performed via a metadata augmenter configured to correlate a relationship of communication events to other events. .(Nies [0019]) 

As to claim 5, Mandal as modified teaches a method of claim 3, wherein 
the data enrichment is performed via a metadata augmenter configured to correlate time series events by tying together start-end timeframes supplied by the transcript. .(Nies [0019]). 

As to claim 6, Mandal as modified teaches a method of claim 2, wherein



As to claim 8, Mandal as modified teaches a method of claim 2, wherein 
normalizing the information comprises: synthesizing, via one of the one or more computer systems, events into a de-normalized information set (Nies [0032]); 
storing, via one of the one or more computer systems, the de-normalized information set on a local storage medium (Nies [0032]); and 
pushing, via one of the one or more computer systems, the de-normalized information sets for normalized staging and downstream processing (Nies [0032]). 

As to claim 9, Mandal as modified teaches a method of claim 2, further comprising 
enriching, via one of the one or more computer systems, the information associated with the plurality of documents captured for the plurality of communication modalities along a pathway of communication between end points (Nies [0019]).

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mandal et al. US 20120200567 in view of Nies US 20140143018 A1. Further in view of Chrapko et al. U.S. PGpub 0150026120.
As to claim 22, the teachings of Mandal as modified teaches has been discussed above. Mandal does not explicitly teach rendering social media graph according to the logical social graph.
Chrapko teaches rendering social media graph according to the logical social graph.
(“ social graph, and render the appearance of the visualization of a social graph itself.” [0006].)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Mandal by the teaching of Chrapko to include rendering social media graph according to the logical social graph.
 with the motivation to provide visualizations of network communities to depict how prominent or connected individual members of the network community are as taught by Chrapko ([0004]-[0005]).

As to claims 10-21, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153